internal_revenue_service number release date index numbers ------------- ---------------------------------------------------------- ---------------------------------------- ------------------------------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number -------------------- refer reply to cc psi b05 plr-143091-14 date date legend taxpayer -------------------------------------------------------------------------------- ---------------------------------------- joint_venture state a b c dear ------------ -------------------------------------------- ---------- ----------- ------ this is in response to a request for a ruling dated date submitted on behalf of taxpayer by your authorized representative the ruling concerns the application of cooperative tax law and sec_172 of the internal_revenue_code to the transaction described below taxpayer a cooperative subject_to the provisions of subchapter_t of the code sections incurred a significant loss in its fiscal_year ended date taxpayer requests guidance under subchapter_t and sec_172 with respect to a plan taxpayer is considering adopting for handling that loss taxpayer is a farmers cooperative organized as an agricultural marketing association under the laws of state taxpayer is a nonexempt subchapter_t plr-143091-14 cooperative as a consequence taxpayer files its federal_income_tax return on form 1120-c u s income_tax return for cooperative associations taxpayer files its return on the basis of a calendar_year taxpayer’s overall_method_of_accounting for federal_income_tax purposes is the accrual basis taxpayer is the ----------- c cooperative in the united_states it was formed in ----- -------------------by the consolidation of -------------------c marketing cooperatives taxpayer markets its members’ b both in a form and in processed form taxpayer is primarily engaged through its a division in the business of procuring processing and distributing b into the a channel at the highest competitive price in addition taxpayer processes b into value-added c products including ------------------------------------------------ ---------------------------------------------------------------------------------------------------------------- --- --------------------------------------------------------------------------------------------------------------------- ---------------------------- with shelf lives longer than a these c products are sold to food processors and institutional wholesale and retail customers taxpayer coordinates the flow of its b supply into the channel it believes will provide the best overall economic return for members in addition to a number of manufacturing plants taxpayer has an extensive network of affiliated processors of c products taxpayer’s principal objectives are to ensure a stable market for the b of its members and to maximize the price that its members receive for their b taxpayer is a nonexempt subchapter_t cooperative thus among other things taxpayer is entitled to exclude or deduct distributions to its members that qualify as per-unit retain allocations and patronage_dividends provided the requirements of subchapter_t of the code are met taxpayer incurred a loss for its fiscal_year ended date taxpayer anticipates that its consolidated taxable loss for that year will be approximately ------- ---- ---------- of this loss approximately ----------------- is attributable to patronage business and approximately ----------------is attributable to nonmember nonpatronage business for patronage_dividend computation purposes taxpayer historically accounted for its operations using a single allocation unit several years ago taxpayer established a special_allocation unit for its -----------------------------------related to b marketed through joint_venture taxpayer has two allocation units a general allocation unit and a special_allocation unit most b marketing activities are accounted for in the general allocation unit with the special_allocation unit reserved for b marketed through joint_venture the patronage net_earnings of each allocation unit are allocated among members based upon the quantity of b measured in ----------------------- marketed through the unit when the special_allocation unit was established taxpayer adopted the policy of not plr-143091-14 netting losses between the general allocation unit and the special_allocation unit and that policy continues in effect today the loss relates to taxpayer’s general allocation unit the special_allocation unit had net_earnings in taxpayer anticipates that it will make an election pursuant to sec_172 of the code to relinquish the entire carryback period with respect to the loss thus for tax purposes the loss will be available to carryover to and later years as a cooperative taxpayer distributes its net_earnings from business done with or for member patrons to those patrons in the form of patronage_dividends section of taxpayer’s bylaws provides in pertinent part obligation to allocate net_earnings the association will at all times be operated on a cooperative basis for the benefit of its members the association is obligated to allocate annually as provided in this article on a patronage basis to member patrons and nonmember patrons with whom an agreement has been entered into all net_earnings realized from business done with or for such patrons net_earnings will be determined by deducting from the association’s gross_receipts on such business the related costs including the cost of all products and services the expense of handling all products and services the general operating and administration_expenses of the association including any reserves for expenses and an appropriate share of dividends_paid to the holders of the association’s preferred equity_capital in the event that taxpayer incurs a loss in a year section of taxpayer’s bylaws provides the board_of directors broad authority to adopt a plan for handling losses_incurred for any fiscal_year so long as that plan is equitable and practical that section provides losses in the event the association sustains a loss for any fiscal_year the association may at the discretion of the board account for such loss in any manner which it determines to be equitable and practical including a offsetting such loss against unallocated reserves or surplus b carrying such loss forward to be offset against future additions to unallocated reserves or surplus c apportioning such loss among the patrons participating in such loss_year on an equitable basis and recouping the amount due from each patron by offsetting it in whole or in part against the capital_account balances of those patrons or against patronage due such patrons in future years or d doing some combination of the foregoing notwithstanding anything in these bylaws to the cooperatives are permitted by sec_1388 of the code either to net patronage losses between allocation units or not taxpayer has chosen not to do so in this case plr-143091-14 contrary in the event of a deficit in unallocated surplus the board may set_aside patronage sourced earnings in order to eliminate such deficit taxpayer had a deficit in unallocated surplus for financial statement purpose of approximately ------------------at date largely as a result of the ------------- - ------------------------------that gave rise to the tax loss taxpayer’s board_of directors is contemplating adopting the following plan for handling the loss the loss recovery plan the net_operating_loss as reported on taxpayer’ sec_2013 consolidated federal_income_tax return the loss will be divided into its component parts a the general allocation unit patronage loss and b the nonmember nonpatronage loss the nonmember nonpatronage net_operating_loss will be carried forward and offset against future nonmember nonpatronage income until recovered the general allocation unit patronage loss will be recovered by retaining and not allocating a portion of future general allocation unit patronage_earnings over a period of --------- years the amount to be retained out of general allocation unit patronage_earnings each year prior to the payment of patronage_dividends out of any remaining patronage_earnings will be determined as follows the amount to be retained out of general allocation unit patronage_earnings each year will be i the recovery amount as defined below plus ii net patronage gains from the sale_or_other_disposition of assets including interests in corporations partnerships limited_liability companies or other business entities plus iii such other patronage_earnings not arising in the ordinary course of business as shall be determined by the board_of directors to be earnings which appropriately should be retained as part of the loss recovery plan in the event that general allocation unit patronage_earnings for a year shall be redetermined after taxpayer’s federal_income_tax return for the year has been filed any resulting increase in patronage_earnings shall be retained as part of the loss recovery plan initially the recovery amount shall be an amount equal to ----------------------------- of the general allocation unit patronage loss in any year where more or less than the recovery amount for the year is retained out of patronage_earnings the recovery amount for subsequent years shall be adjusted by dividing the remaining unrecovered general allocation unit patronage loss by the remaining number of years in the ----------year recovery_period plr-143091-14 after retaining amounts as provided above pursuant to this loss recovery plan any remaining general allocation unit patronage_earnings each year will be available for distribution as patronage_dividends to members marketing b through the general allocation unit on taxpayer’s federal_income_tax returns the general allocation unit patronage loss carryover will be used as provided in sec_172 against net patronage income after deducting or excluding per-unit retain allocations and patronage_dividends reported on the tax returns or as subsequently adjusted the nonmember nonpatronage loss will be used as provided in sec_172 against nonmember nonpatronage income reported on the tax returns or as subsequently adjusted taxpayer had a deficit in unallocated surplus for financial reporting purposes of approximately -------million at date taxpayer anticipates that amounts retained under the loss recovery plan will be reflected as reductions to the deficit in unallocated surplus for financial reporting purposes using an example provided by taxpayer at the end of the deficit in unallocated surplus would have been reduced by i the amount of any recoveries in and related to the nonmember nonpatronage portion of the loss and ii by the ----------million recovered out of patronage income during those years pursuant to the loss recovery plan rulings requested after electing to relinquish its entire carryback period with respect to the loss taxpayer may carry it sec_2013 patronage loss forward in accordance with the provisions of sec_172 of the code to be offset against otherwise taxable patronage income earned in and subsequent years for and subsequent years after retaining the amounts specified in the lo sec_2 recovery plan any remaining patronage_earnings of the general allocation unit will be available for distribution to members as patronage_dividends excludable or deductible under sec_1382 of the code any carryover of the general allocation unit patronage loss will not result in a recomputation of taxpayer’s patronage_dividend exclusion or deduction in carryover years for the purposes of determining the amount of the loss remaining to be carried to subsequent years under sec_172 of the code after electing to relinquish its entire carryback period with respect to the loss taxpayer may carry it sec_2013 nonmember nonpatronage loss forward in accordance with the provisions of sec_172 of the code to be offset against taxable nonmember nonpatronage income earned in and subsequent years plr-143091-14 the loss recovery plan for handling taxpayer’ sec_2013 net_operating_loss i sec_5 consistent with operating_on_a_cooperative_basis as that term is used in sec_1381 of the code sec_172 of the code allows a deduction for the taxable_year equal to the aggregate of the net_operating_loss nol carryovers to such years plus the nol carrybacks to such year with certain modifications sec_172 defines a nol as the excess of the deductions allowed by chapter of the code over the gross_income sec_172 generally provides that a nol for any taxable_year is carried back to each of the taxable years preceding the taxable_year of the loss and carried forward to each of the taxable years following the year of the loss sec_172 of the code provides that the entire amount of the nol for any taxable_year must be carried to the earliest taxable_year for which such loss may be carried under sec_172 the portion of such loss that may be carried to each of the other taxable years is the excess if any of the amount of such loss over the sum of the taxable_income computed in accordance with the modifications set forth in sec_172 for each of the prior taxable years to which such loss may be carried sec_172 of the code provides that any taxpayer entitled to a carryback period for a nol may elect to relinquish the carryback period such an election must be made by the due_date including extensions of time for filing the taxpayer's return for the taxable_year of the nol for which the election is to be in effect such election once made for any taxable_year is irrevocable for that taxable_year sec_1382 of the code provides that in determining the taxable_income of an organization to which this part applies there shall not be taken into account amounts paid during the payment period for the taxable_year as patronage_dividends as defined in sec_1388 to the extent paid in money qualified written notices of allocation as defined in sec_1388 or other_property except nonqualified written notices of allocation as defined in sec_1388 with respect to patronage occurring during such taxable_year sec_1388 of the code defines the term patronage_dividend as an amount_paid to a patron by an organization to which part i of this subchapter applies on the basis of quantity or value of business done with or for such patron under an obligation of such organization to pay such amount which obligation existed before the organization received the amount so paid and which is determined by reference to the net_earnings of the organization from business done with or for its patrons in revrul_65_106 1965_1_cb_126 the service addressed the inter-play between the net_operating_loss_deduction and the patronage_dividend deduction asking whether the net_earnings of a taxable_year available for payment of patronage plr-143091-14 dividends must be reduced by the allowance of a net_operating_loss_deduction the ruling concluded that they did not the net_operating_loss_deduction allowed under sec_172 of the internal_revenue_code of does not reduce a cooperative’s earnings in the year of such deduction therefore the earnings_of the cooperative available for payment of patronage_dividends the payment of which is treated as a deduction under sec_1382 of the code are not affected by the net_operating_loss_deduction similarly since b of the code does not limit the patronage_dividends deduction in any way the amount of patronage_dividends treated as a deduction is not required to be recomputed for any year to which a net_operating_loss may be carried in determining under that section the portion of such loss that remains to be carried to other taxable years this conclusion was subject_to the following qualification while the loss of one year does not affect the earnings_of another the contract between the cooperative and its members or the bylaws of the cooperative etc may contain a provision concerning losses that could affect the amount of patronage_dividends such a cooperative is obligated to pay in taxable years following the year a net_operating_loss is incurred see sec_1388 of the code revrul_65_106 permits a cooperative and its members to determine the impact on a net_operating_loss on the patronage_dividends to be paid in subsequent years it provides that a loss will have no impact on future earnings_of the cooperative available to be distributed as patronage_dividends except to the extent otherwise provided thus it establishes a rule governing the relationship of the sec_172 net_operating_loss_deduction and the sec_1382 patronage_dividend deduction the courts have recognized that it is left to a cooperative to determine how to recover patronage losses in 68_tc_729 the tax_court observed we fail to see any legitimate interest of respondent in the mechanics of petitioner’s allocation of losses among its past current or future member-patrons in 74_tc_1213 the tax_court reiterated that conclusion the allocation of losses among a cooperative’s past continuing and future members is properly the concern of the membership and its board_of directors in 619_f2d_718 8th cir the eighth circuit_court of appeals cited with approval the tax court’s conclusions with respect to patronage losses in associated milk producers and then observed plr-143091-14 cf revrul_65_106 1965_1_cb_126 cooperative can choose which year’s patronage income to offset with a patronage loss emphasis added this reference to revrul_65_106 and short description of the ruling followed the discussion of that ruling contained in the government’s brief rev_rul supra merely holds that a cooperative has a choice as to which year’s patron income to offset with a patron loss and need not necessarily offset a current patron loss against the following year’s patron income emphasis added according to taxpayer this ruling_request presents two separate but inter-related questions first what impact will the loss have upon taxpayer’s patronage_dividends after the adoption of the loss recovery plan second how can taxpayer use the nol_carryover resulting from the loss the loss recovery plan’s focus is upon establishing how the loss will be recovered by holding back a portion of general allocation unit patronage_earnings over a ----------year period thus reducing the patronage_dividends paid this will result in unallocated general allocation patronage_earnings in future years which absent the nol_carryover would be subject_to tax taxpayer plans to split its loss for between the portion of the loss that is patronage and the portion of the loss that is nonmember nonpatronage it plans to waive its right to carry either portion of the loss back to and pursuant to sec_172 of the code applying the rules of sec_172 taxpayer plans to carry the patronage nol over against any unallocated and therefore taxable patronage_earnings it may have in future years until the nol is fully used or expires at the end of twenty years similarly applying the rules of sec_172 taxpayer plans to carry the nonmember nonpatronage nol over against any nonmember nonpatronage earnings it may have in future years until that portion of the loss is fully used or expires at the end of twenty years ruling_request at one time the service took the position that cooperatives could not incur losses with respect to their patronage activities and thus were not entitled to carry patronage loss back and forward under sec_172 of the code in associated milk producers inc the tax_court rejected this position we consider respondent’s position herein not only contrary to the express provisions of sec_172 but conceptually strained and lacking any fundamental policy support in short an unwarranted tinkering with the tax structure applicable to cooperatives the deductions claimed are clearly authorized by sec_172 there is nothing within that section or the regulations thereunder which indicates plr-143091-14 that the net_operating_loss_deduction is not applicable in the case of a cooperative subject_to subchapter_t in fact quite to the contrary the utilization of the net_operating_loss_deduction is clearly implicit in certain subsections of the code and the income_tax regulations and in various of respondent’s rulings dealing with cooperatives later the service took the position that cooperative losses were governed by sec_277 of the code not sec_172 that position was rejected by the tax_court in 103_tc_547 in aod cc- date the service announced its acquiescence in buckeye countrymark observing we will no longer take the position that nonexempt cooperatives subject_to subchapter_t of the code are subject_to the limitations of sec_277 of the code nonexempt cooperatives subject_to subchapter_t may avail themselves of loss_carrybacks allowed by sec_172 of the code emphasis added thus the first requested ruling asks for confirmation that the patronage portion of the loss may be carried over pursuant to sec_172 of the code ruling_request sec_1388 of the code provides that a patronage_dividend paid_by a cooperative must among other things be determined by reference to the net_earnings of the organization from business done with or for its patrons emphasis added revrul_65_106 provides that the net_operating_loss_deduction allowed under sec_172 of the internal_revenue_code of does not reduce a cooperative’s earnings in the year of such deduction therefore the earnings_of the cooperative available for payment of patronage_dividends the payment of which is treated as a deduction under sec_1382 of the code are not affected by the net_operating_loss_deduction while the loss of one year does not affect the earnings_of another the contract between the cooperative and its members or the bylaws of the cooperative etc may contain a provision concerning losses that could affect the amount of patronage_dividends such a cooperative is obligated to pay in taxable years following the year a net_operating_loss is incurred the second ruling_request asks for confirmation that the patronage loss will reduce net_earnings available for distribution by taxpayer as patronage refunds in future years only to the extent provided in the loss recovery plan that plan contemplates retaining a specified amount from general allocation unit earnings each plr-143091-14 year over a ----------year period until the loss is recovered taxpayer asks for confirmation that any general allocation unit patronage net_earnings in excess of those retained pursuant to the loss allocation plan will be net_earnings available for distribution as patronage_dividends excludable or deductible under sec_1382 of the code ruling_request after concluding that losses do not affect net_earnings in subsequent years available for distribution as patronage_dividend except to the extent provided by a cooperative revrul_65_106 addressed a second question which was described in gcm date as follows whether the patronage_dividends deduction is to be recomputed in determining under sec_172 the portion of a net_operating_loss carried to one taxable_year which remains to be carried to other taxable years revrul_65_106 answered this question in the negative confirming that the conclusion of the ruling was applicable not only for purposes of subchapter_t of the code but also for sec_172 purposes similarly since b of the code does not limit the patronage_dividends deduction in any way the amount of patronage_dividends treated as a deduction is not required to be recomputed for any year to which a net_operating_loss may be carried in determining under that section the portion of such loss that remains to be carried to other taxable years the third ruling requests confirmation for this conclusion for taxpayer and taxpayer’s loss recovery plan ruling_request at one time it was the position of the service that a nonexempt subchapter_t cooperative was required to net nonmember nonpatronage losses against patronage income revrul_70_420 1970_2_cb_64 this ruling was revoked by revrul_74_377 1974_2_cb_274 which concluded that a cooperative is not required to net nonmember nonpatronage losses against patronage income that ruling states this net_operating_loss may be carried back and carried forward in accordance with sec_172 to offset past or future income from business done with nonmembers to whom the cooperative has no obligation to return patronage_dividends plr-143091-14 revrul_74_377 has been consistently interpreted by courts and taxpayer believes that while netting is not required it is permitted in the discretion of a cooperative so that for instance if a cooperative retains patronage_earnings to recoup a nonmember nonpatronage loss the nonmember nonpatronage loss can be offset against such retained patronage_earnings see eg farm service cooperative v commissioner supra at footnote and 88_tc_238 footnote under the loss recovery plan taxpayer has chosen not to net nonmember nonpatronage losses against patronage income but rather to carry the losses forward to be used against future nonmember nonpatronage income this approach is consistent with revrul_74_377 ruling_request over the years in connection with some of the disputes regarding the treatment of cooperative losses the service has suggested that there might be some approaches for handling losses that are inconsistent with an organization’s status as a nonexempt subchapter_t cooperative the fifth ruling requests confirmation that taxpayer’s loss recovery plan is consistent with operating_on_a_cooperative_basis the loss recovery plan delays the time that the nol will produce a tax_benefit for taxpayer and its members and thus is not the optimal approach judged strictly from the perspective of minimizing the tax burden of taxpayer and its members if taxpayer adopted a plan to recover the loss by withholding all future general allocation unit patronage income until the loss was recovered and did not pay patronage_dividends out of the general allocation unit until that occurred it would use the loss sooner minimizing the taxable_income of taxpayer and its members alternatively if taxpayer passed the loss through to members by allocating the loss among members on a patronage basis and offsetting each member’s allocated portion of the loss against the member’s qualified written notices of allocation the members would be able to benefit from the loss in the year of the pass-through accelerating realization of a tax_benefit from the loss however while taxpayer considered each of these alternatives taxpayer represents that it has rejected them because they present fairness and business issues the loss is largely the result of payments made during in --------------- of several ------------------------------ these ------------ arose as a result of taxpayer’s b and b product marketing activities the conduct that gave rise to the --------------------------------- ------------- in the ------------ occurred over a period of years the ------------- itself has dragged on for many years in developing the loss recovery plan taxpayer has sought to balance a number of considerations some of the most important of which are plr-143091-14 taxpayer believes that it is important to recover the amount of the loss by retaining future patronage_earnings so that it can restore its balance_sheet that will allow taxpayer to continue to fulfill its mission on behalf of its members for this reason simply passing the loss through to members is judged not desirable moreover passing losses through to members of a cooperative is normally damaging to member relations cooperatives rarely choose that option taxpayer and its board_of directors are seeking to craft a loss recovery plan that is fair to members past present and future allocating the loss to past patrons and trying to recover that loss from them is not practical it is not clear that past patrons benefited from the conduct that gave rise to the ------------- let alone which patrons might have benefited and how much because of this taxpayer and its board_of directors are contemplating recovering the loss out of future patronage_earnings taxpayer does not believe that it is appropriate to hold back all general allocation unit patronage_earnings and to pay no patronage_dividends until the recovery is complete that would burden members that patronize taxpayer during the next few years with a disproportionate share of the loss recovery taxpayer believes that the fairest way to recover the loss is over a period of years holding back a specified portion of general allocation unit patronage income each year and continuing to distribute the remainder as patronage_dividends taxpayer and its board_of directors have sought to develop a plan that causes the least disruption to the business of its members or to taxpayer’s business holding back all general allocation unit patronage_earnings until the loss is recovered would be potentially disruptive to the businesses of members who count on continued patronage_dividends from taxpayer such an approach might also place taxpayer at a competitive disadvantage in the marketplace this is another reason that taxpayer and its board_of directors are contemplating spreading the recovery over a period of years holding back a specified portion of the general allocation unit patronage income each year but distributing the remainder as patronage_dividends taxpayer believes that the loss recovery plan is consistent with its status as a subchapter_t cooperative based on the foregoing we rule that after electing to relinquish its entire carryback period with respect to the loss taxpayer may carry it sec_2013 patronage loss forward in accordance with the provisions of sec_172 of the code to be offset against otherwise taxable patronage income earned in and subsequent years for and subsequent years after retaining the amounts specified in the lo sec_2 recovery plan any remaining patronage_earnings of the general allocation unit will be plr-143091-14 available for distribution to members as patronage_dividends excludable or deductible under sec_1382 of the code any carryover of the general allocation unit patronage loss will not result in a recomputation of taxpayer’s patronage_dividend exclusion or deduction in carryover years for the purposes of determining the amount of the loss remaining to be carried to subsequent years under sec_172 of the code after electing to relinquish its entire carryback period with respect to the loss taxpayer may carry it sec_2013 nonmember nonpatronage loss forward in accordance with the provisions of sec_172 of the code to be offset against taxable nonmember nonpatronage income earned in and subsequent years the loss recovery plan for handling taxpayer’ sec_2013 net_operating_loss i sec_5 consistent with operating_on_a_cooperative_basis as that term is used in sec_1381 of the code no opinion is expressed or implied regarding the application of any other provision in the code or regulations this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul handleman chief branch office of the associate chief_counsel passthroughs special industries cc-
